              Case
              Case 1:02-cr-00880-PKC
                   1:16-cv-04507-PKC Document
                                      Document30
                                               6 Filed
                                                 Filed 08/12/20
                                                       08/13/20 Page
                                                                Page 11 of
                                                                        of 11




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   --------------------------------------------------------------X
   Alex Arrington,
                                                Petitioner, :
                                                                         02 Cr. 880 (PKC)
                                                                         16 Cv. 4507 (PKC)
                             v.
   United States of America,                                    :
                                               Respondent.
   --------------------------------------------------------------X


                               NOTICE OF VOLUNTARY DISMISSAL

        By its Order dated July 22, 2020 (ECF No. 28), the Court directed undersigned

   counsel and the government to confer on the application of Nunez v. United States,

   No. 18-1803, and Bryant v. United States, No. 18-1141, to Mr. Arrington’s pending

   motion filed under 28 U.S.C. § 2255 and, further, to respond to the Court within 30

   days. The parties have so conferred.

        Mr. Arrington now wishes to dismiss the motion and hereby gives notice,

   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), that this action is dismissed in its entirety

   by Petitioner.

                                               Respectfully submitted,
SO ORDERED.
Dated: 8/13/2020                                      /s/ Amy Gallicchio
                                               ____________________________________
                                               Amy Gallicchio
                                               Assistant Federal Defender
                                               Federal Defenders of New York, Inc.
                                               52 Duane Street, 10th Floor
                                               New York, New York 10007
                                               (212) 417-8728
                                               Counsel for Petitioner
